Citation Nr: 0407926	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-22 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for basal cell carcinoma, to 
include as secondary to burns.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1946 and from October 1950 to August 1951.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board observes that the veteran's claim of entitlement to 
service connection for basal cell carcinoma was first 
considered and denied by the RO in an unappealed November 
1993 rating decision.  See 38 U.S.C.A. § 7105(c) (West 2002) 
(if a notice of disagreement (NOD) is not filed within one 
year of notice of the RO's decision, the RO's determination 
becomes final).  See also 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302 (2003), etc.  And although the RO, in its more 
recent March 2002 decision at issue, did not initially 
determine whether new and material evidence had been received 
to reopen the claim, the Board must make this threshold 
preliminary determination, regardless, because this affects 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the merits of it on a de novo basis.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
So the issue on appeal is whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for basal cell carcinoma.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In an unappealed November 1993 rating decision, the RO 
denied the veteran's claim of service connection for basal 
cell carcinoma.

3.  The evidence associated with the claims file since that 
November 1993 rating decision is not cumulative of evidence 
previously of record and provides the facts necessary to 
substantiate the claim of service connection for basal cell 
carcinoma.

4.  There is competent medical evidence of record causally 
relating the veteran's basal cell carcinoma to his active 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for basal cell carcinoma.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2003).

2.  The basal cell carcinoma was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b), 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307,3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The March 2002 rating 
decision appealed and November 2002 statement of the case, as 
well as a June 2003 supplemental statement of the case, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
evidence was needed to process his claim.  And, he was 
informed of the evidence needed, thereby apprising him of the 
criteria for establishing his entitlement to service 
connection for the condition at issue.  Likewise, the 
November 2002 statement of the case, as well as additional 
correspondence, specifically notified him of the provisions 
of the VCAA, the kind of information needed from him, and 
what he could do to help his claim, as well as the VA's 
responsibilities in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
In addition, the undersigned Veterans Law Judge (VLJ) of the 
Board attempted to explain the duties to notify and assist 
mandated by the VCAA.  This occurred during the veteran's 
January 2004 videoconference hearing.  See the transcript of 
the proceeding beginning on page 9 and continuing for several 
pages thereafter.  Nonetheless, the Board observes that the 
RO did not comply with all applicable notice provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  However, a remand for compliance with the notice 
provisions of the VCAA is unnecessary given the Board's 
favorable decision, as proceeding does not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied and that the 
veteran has effectively waived any further notification under 
the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's private medical records have been 
obtained.  In addition, he has been afforded a VA examination 
and, as previously mentioned, a videoconference hearing 
before the undersigned VLJ.  The veteran's service medical 
records, with the exception of a separation examination 
report, are not currently of record, despite attempts by the 
RO to obtain those records.  It appears that the veteran's 
service medical records were destroyed at the 1973 fire at 
the National Personnel Records Center, and that attempts to 
reconstruct those records have been unsuccessful.  He and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes this decision 
is incorrect as it applies to cases, as here, where the 
initial AOJ decision was made after the enactment of the 
VCAA, but that a VCAA letter was not provided prior to the 
issuance of the AOJ's decision.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error, 
as the favorable outcome of this decision does not prejudice 
the veteran.  

The Board observes that the veteran's claim of entitlement to 
service connection for basal cell carcinoma was first 
considered and denied in a November 1993 rating decision.  
The veteran's claim was originally denied on the basis that 
there was no evidence that the veteran had a skin disorder 
during his service and that his basal cell carcinoma was not 
shown to be due to his service.  The RO relied upon the 
veteran's service medical records and treatment records from 
P. L. Brown, M.D.  The veteran's service medical records 
consisted of an August 1951 Report of Medical Examination, 
which showed that the veteran's skin was normal upon clinical 
evaluation.  The private medical records from Dr. Brown 
showed that the veteran was treated for a variety of cardiac 
and respiratory issues.  

In November 2001, the veteran filed a claim for service 
connection of skin cancers, which following a December 2001 
VA examination, was clarified as being a claim for service 
connection for basal cell carcinoma.  The RO approached the 
veteran's claim as a claim of service connection, in lieu of 
a claim to reopen, and denied the veteran's claim in March 
2002, on the basis that the veteran's service medical 
records, namely a report from the extracts of the Surgeon 
General's Office, only showed that the veteran was treated 
for acute alcoholism and that the opinion of a VA examiner as 
to the origin of the veteran's basal cell carcinoma was based 
on the veteran's statements, as there was no available 
evidence showing that the veteran was burned during service.  
The veteran filed a notice of disagreement in May 2002, the 
RO issued a statement of the case in November 2002, and the 
veteran perfected his appeal in December 2002.  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
that claim on a de novo basis.  See Barnett at 1384.  Once 
the Board finds that no such evidence has been offered, the 
analysis must end, and the RO's determination in this regard 
becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler v. Brown, 9 Vet. App 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).   See also 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (The 
statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  In this 
regard, the Board notes that the RO, as previously mentioned, 
adjudicated the veteran's claim as one of entitlement to 
service connection for basal cell carcinoma in the March 2002 
rating decision.  Nevertheless, as previously discussed, the 
veteran's claim of service connection for basal cell 
carcinoma was previously adjudicated by the RO, and thus, the 
appropriate stance for the Board is to determine whether new 
and material evidence has been presented before reopening the 
claim and adjudicating the claim of entitlement to service 
connection on the merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect his appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In this case, the veteran did not file a NOD after 
the November 1993 rating decision.  Therefore, this rating 
decision is final and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with regard to a claim that 
was disallowed, the Secretary must reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a). The Board notes that new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  See 38 
C.F.R. §§ 3.156(a), 3.159(c) (2003).  Those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claim was filed after that date, the new version of the 
regulation is applicable in this case.  

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2003).   If all of the tests are 
satisfied, the claim must be reopened.

Additional evidence has been associated with the claims file 
since the RO's November 1993 rating decision denying the 
veteran's claim of service connection for basal cell 
carcinoma.  This evidence includes private medical records, a 
VA examination report, and a transcript of the veteran's 
videoconference hearing before the undersigned VLJ.

June 1989 through January 2001 records from the Holzer Clinic 
show excisions of basal cell and squamous cell carcinomas 
from the veteran's back, nose, face, and ears.

October 1999, December 1999 and December 2000 surgical 
pathology reports from the Holzer Clinic show that skin 
biopsies from the right side of the nose, right side of the 
neck, right upper back, right top shoulder, and left mid-back 
were positive for basal cell carcinoma.  Associated treatment 
notes show removal of skin lesions that were positive for 
basal cell carcinoma in November 1994, February 1999, and 
March 1999. 

A September 2001 pathology report from Pleasant Valley 
Hospital shows that a biopsy of skin lesions from right lower 
eyelid and right upper cheek showed mixed basal cell and 
squamous cell carcinoma.

A November 2001 pathology report from the Holzer Clinic shows 
that biopsies of multiple skin lesions of the veteran's cheek 
and neck showed nodular basal cell carcinoma and multifocal 
basal cell carcinoma.

The veteran was afforded a VA examination in December 2001.  
According to the report, the veteran reported that he was 
burned on his back during WWII while serving in New Guinea.  
He also reported that he had multiple skin cancers removed 
from his back and face, including multiple surgeries on his 
back, reconstruction with a flap on his nose, and his lower 
lip.  He also reported having melanoma of the scalp and the 
left side of his face.  Physical examination showed 
irregularities of the skin on his back, with eight separate 
scars, from 1 centimeter to 2.5 centimeters in length.  The 
veteran stated that these scars are from excisions of basal 
cell carcinomas.  The VA examiner opined that it was "highly 
possible" that the multiple carcinomas removed from the 
veteran's back "could have been related to" the history of 
a burn on the veteran's back during WWII.

An August 2002 letter from B. A. Plants, M.D., states that 
the veteran had been found to be disabled due to multiple 
medical problems, including blindness and multiple cancer 
operations.  Dr. Plants noted that the veteran had undergone 
multiple resections of skin cancers on the face and back and 
opined that the veteran's "diminished health may be related 
to conditions suffered during his service in the U.S. 
military."

The veteran was afforded a videoconference hearing before the 
undersigned VLJ in January 2004.  According to the 
transcript, the veteran testified that he was burned from the 
flame of a soldering iron in November 1944.  He stated that 
the burns were on his face and back, and that he required 4 
or 5 days of treatment in the hospital.  He also testified 
that the incident happened while he was stationed in the 
Philippines, specifically, Milne Bay, New Guinea.  In 
addition, the veteran's wife testified that the veteran had 
scarring when he returned from his service.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
basal cell carcinoma.  The evidence supports the veteran's 
contention that he currently has basal cell carcinoma and 
that his basal cell carcinoma was causally related to his 
initial period of service.  The December 2001 VA examination 
report and the August 2002 letter from Dr. Plants 
substantiate his claim of service connection because they 
provide competent medical evidence of a nexus between the 
veteran's alleged in-service burns to the face and back, 
which could not be independently verified, and his current 
basal cell carcinoma.  As such, these records are neither 
cumulative, nor redundant, and these records serve to address 
what was missing at the time of the November 1993 rating 
decision, even when considered with the record as a whole.  
In this regard, the Board notes that the evidence appears to 
demonstrate a medical nexus, which was what was missing at 
the time of the November 1993 rating decision.  Accordingly, 
the Board finds that the veteran submitted new and material 
evidence, and that his claim must be reopened.

The Board must now consider the veteran's reopened claim on 
the merits.  A veteran is entitled to service connection for 
a disability resulting from a disease or injury incurred or 
aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain conditions that are chronic, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary, however.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The Board finds that the medical evidence supports the 
veteran's contention that his basal cell carcinoma is 
causally related to burns that the veteran contends he 
incurred in service.  While the Board acknowledges that the 
veteran's service medical records were destroyed in the 1973 
fire at the NPRC and his treatment for burns cannot be 
confirmed, the Board nonetheless finds the veteran's 
testimony at the hearing and statements to the December 2001 
VA examiner with regard to the burns to be credible.  
Moreover, the Board finds the December 2001 conclusion of the 
VA examiner to be dispositive.  Significantly, the Board 
notes that the VA examiner confirmed that the veteran's had 
scarring on his back and clearly concluded that the multiple 
basal cell carcinomas removed from the veterans back were 
likely related to the veteran's burns during WWII.  As such, 
the Board finds there is at least an approximate balance of 
positive and negative evidence-for and against the claim, on 
the question of whether the veteran has basal cell carcinoma 
due to the burns to the veteran's face and back coincident 
with his military service.  And all reasonable doubt is 
resolved in his favor concerning this.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, 
the Board concludes that service connection is warranted for 
basal cell carcinoma, as secondary to burns.


ORDER

The claim for service connection for basal cell carcinoma is 
reopened and granted.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



